Citation Nr: 1131892	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  11-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Air Force from January 1954 to January 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the White River Junction, Vermont, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran and his wife testified at a July 2011 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  At that time, the Veteran submitted additional relevant evidence, along with a waiver of initial consideration by the RO.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise from jet engines in service as an aircraft mechanic.

2.  Currently diagnosed bilateral hearing loss was first manifested during active duty service, and has been continually present since that time.

3.  Currently diagnosed tinnitus was first manifested during active duty service, and has been continually present since that time.



CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has competently and credibly testified, and service records verify, that during service he worked as an aircraft mechanic.  He worked on jet engines, particularly on the B-47 bomber.  Although he has reported that some hearing protection was issued, he also states it was not used reliably.  It either did not fit properly or interfered with his work activities.  His exposure to excessive noise in service is established.

Current disability is also established.  A VA examination was conducted in March 2009.  Audiological testing revealed:


HERTZ
CNC

500
1000
2000
3000
4000
Avg

RIGHT
35
30
40
70
70
53
80
LEFT
55
35
30
55
65
46
80

A hearing loss disability is established for VA purposes when "the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  

The question focuses, then on the relationship, if any, between service and current disability.

At the March 2009 examination, the examiner reviewed the claims file in its entirety.  She noted that in-service testing showed normal hearing bilaterally in 1956, 1957, and 1958; on entry into service, only the whispered voice test was administered.  This was also normal at 15/15.  His in-service noise exposure was discussed, and the Veteran reported some recreational noise exposure as a hunter. He complained that he was "getting deaf."  He had problems hearing in noisy environments.  He first noticed hearing problems about 20 years prior; he stated there had been gradual worsening of hearing over the years.  The Veteran also reported bilateral tinnitus.  He could not state with any degree of specificity when it had begun, other than it had started "several years ago."  The examiner opined, based on normal hearing testing at separation from service and reports of post-service onset, it was less likely than not that currently diagnosed tinnitus and hearing loss were caused or contributed to by military noise exposure.

The Veteran's ex-wife, who knew the veteran during service, reported in an April 2010 statement that while on active duty, the Veteran demonstrated hearing problems.  He would ask her to repeat herself frequently, and over time the problems progressed.

His son and a friend, both of whom knew the Veteran in the years after service, have stated that they observed his hearing difficulties over the years, particularly in noisy situations.  

The Veteran has himself made several statements regarding the onset of his hearing loss and tinnitus.  On his initial August 2008 application for VA benefits, he reported that his hearing problems dated back to 1955.  In November 2008, he stated that he has had progressive hearing problems since his noise exposure in service.  While he did not specify a date of onset in his January 2010 notice of disagreement or March 2011 substantive appeal, he did indicate that he had long standing problems, and had not previously filed a claim for benefits because he had been told he was not eligible.  

At the July 2011 hearing, the Veteran again indicated his problems had begun in service.  Although he did not complain of difficulty or seek treatment in service or for many years afterward, he stated that his ex-wife described his hearing problems in service.  He reported that had he known he was eligible for benefits, he would have sought treatment for hearing problems at least 25 years earlier.  The Veteran's current wife reiterated that he had hearing problems for many years.

The Veteran and his family and friends are competent to report the onset of hearing loss and tinnitus problems.  Through their five senses, they can objectively note complaints and behaviors indicating hearing problems.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  There is no basis in the record to question the credibility of their statements.  The competent and credible lay evidence of record establishes that hearing loss and tinnitus were first manifested while the Veteran was on active duty; while neither condition was severe or noticeable, particularly to the Veteran, at that time, both did begin in service.  The lay evidence also establishes that the problems have progressively worsened over the years.

The March 2009 VA examiner, who rendered a negative nexus opinion, failed to consider the competent and credible lay evidence in rendering that opinion.  Her conclusion is based on a finding that hearing was "normal" at separation and problems did not have their onset for many years after service.  Neither finding is strictly accurate.  It is true that objective testing was within normal limits at separation, but this fails to account for the demonstrated functional impairment reported in lay evidence.  The Court's ruling in Hensley does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The lack of any evidence showing the Veteran had hearing loss or tinnitus during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss or tinnitus in order to establish service connection.

Further, the statements regarding onset, as clarified by the Veteran, discussed when the hearing difficulties became problematic for the Veteran, not when they were first noted by others.  For example, the Veteran stated at his hearing that he felt his hearing was fine during service, but those around him were able to identify repeated instances of problems.  Because the VA examiner failed to consider all the relevant evidence, her opinion is not adequate for adjudication purposes, and is not probative.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

The competent, credible, and probative lay evidence of record establishes that both hearing loss and tinnitus were first manifested on active duty service, and have persisted since that time.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The sole negative evidence of record, the March 2009 VA examination, is not probative in light of the deficiencies in the opinion offered.  

Accordingly, the evidence supports the Veteran's claim.  Service connection for bilateral hearing loss and tinnitus is warranted based on the continuity of symptomatology since service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


